[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER GRANTING TEMPORARY INJUNCTION
The plaintiff's verified complaint and application for a temporary injunction having come before the Superior Court pursuant to an order to show cause which a temporary injunction should not be issued as prayed for, the plaintiff having appeared and the defendants having been duly summoned and notified of the order to appear, as appears by the officer's return endorsed thereon, but the defendants having failed to appear, and it appearing to the court after an evidentiary hearing that a temporary injunction ought to issue without bond, for good cause shown.
These are therefore, by authority of the state of Connecticut to command and enjoin you, ERIC CAPOZZIELLO AND BRIDGET CAPOZZIELLO, and each of your servants, agents, and employees, under penalty of $100 PER DAY, to wholly and absolutely desist and refrain from permitting the premises known as 69 Grove Place, West Haven, Ct. from being occupied OR FROM DOING ANY WORK, OR CAUSING OR PERMITTING ANY WORK TO BE DONE OR EFFECTUATING REPAIRS OR CAUSING OR PERMITTING REPAIRS TO BE EFFECTUATED OR ATTEMPTED, ON OR AT 69 Grove Place, West Haven, Ct. without such permits, including but not limited to building permits, as may be required by the laws and regulations of the City of West Haven and of the State of Connecticut until further order of the court.
Dated at New Haven this 3rd day of October, 1997. CT Page 9941
BY THE COURT
Bruce L. LevinJudge of the Superior Court